Citation Nr: 0830071	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to October 1982.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is of record.  The case was 
before the Board in January 2008 when it was remanded for 
additional development.


FINDING OF FACT

CAD was not manifested in service or in the first post-
service year; the veteran's current CAD is not etiologically 
related to his service.


CONCLUSION OF LAW

Service connection for CAD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1112, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter in March 2006, 
prior to the initial adjudication of the claim in August 
2006.  The letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
By letter in March 2006, he was advised of the criteria for 
rating CAD and those governing effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  He has had ample opportunity to respond/supplement 
the record.  Neither the veteran nor his representative 
alleges that notice has been less than adequate.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post-service treatment records.  The veteran testified before 
the Board in September 2007.  He underwent a VA examination 
in May 2008.  He has not identified any pertinent evidence 
that remains outstanding.  (The RO attempted further 
development, and initiated such by requesting records or a 
release from the veteran for additional private treatment 
records relating to a 2001 heart attack.  However, neither 
the veteran nor his representative responded to such inquiry, 
and further development could not proceed without their 
cooperation.)  The Board is satisfied that evidentiary 
development is complete; VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service incurrence or aggravation of 
CAD may be presumed if such is manifested to a compensable 
degree within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran maintains that his current CAD is related to 
cholesterol buildup that began during his military service.  
His service medical records reveal that, after being seen on 
several occasions with complaints of abdominal pain, vomiting 
and diarrhea, he underwent a cholecystectomy for gallstones 
in November 1976.  

Post-service VA treatment records dated from January to July 
2006 note that the veteran was being followed for CAD, status 
post-myocardial infarction and stenting.  A July 2006 VA 
treatment record notes that the veteran was referred to the 
cardiology clinic at the East Orange VA Hospital (VAH).  
Thereafter, he continued being followed for CAD.

In September 2007, he submitted information from the internet 
regarding cholesterol as a cause for both gallstones and CAD.  
Furthermore, the veteran testified during the September 2007 
travel Board hearing that he suffered a heart attack in 2001; 
at that time he was treated by a private physician.  

A May 2008 VA examination report notes the veteran's history 
of smoking cigarettes from 1972 to 1986 and cigars from 1995 
to 2001.  He had an acute myocardial infarction in 2001.  The 
current diagnosis was atherosclerotic heart disease.  After 
reviewing the veteran's claims file, the examiner concluded 
that the veteran's CAD is not related to his military 
service.  He stated:

The veteran underwent cholecystectomy in 
November 1976 . . . No findings of high 
cholesterol were noted in the [claims 
file] during the time the veteran was in 
the military.

High cholesterol is one of many risk 
factors, include [sic] obesity, excess 
estrogen, ethnicity, gender, age, drugs, 
diabetes, rapid weight loss and fasting 
state that are predisposing risk factors 
for the development of gallstones.  The 
type of cholesterol profile that can lead 
to development of gallstones is low HDL 
cholesterol and high triglycerides.  
There was no evidence that the veteran 
even had this profile in the military.  
There is no evidence that the veteran's 
atherosclerotic heart disease/coronary 
artery disease is secondary to his 
military service.

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that CAD was manifested in the 
veteran's first post-service year.  Consequently, service 
connection on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Moreover, there is no 
medical or contemporaneous lay evidence showing a diagnosis 
of CAD in service.  There is no post-service medical evidence 
of CAD until 2001, nearly 20 years after the veteran's 
discharge.

Regarding the etiology of his current CAD, the May 2008 VA 
medical opinion is clearly against the veteran's claim.  The 
VA physician opined that the veteran's current CAD is not 
related to his military service.  The Board finds this 
opinion persuasive because it is based on a review of the 
veteran's pertinent history.  Notably, the physician 
explained the reasons for the conclusion, including that 
there was no documentation high cholesterol during his 
military service.  In addition, the physician noted that 
although the veteran had his gallbladder removed in service, 
high cholesterol is just one of many risk factors 
predisposing an individual to gallstones.  There was no 
evidence that the veteran had high cholesterol in the 
military, and no evidence that his CAD is secondary to his 
military service.  There is no medical opinion of record to 
the contrary.  Consequently, service connection for CAD on 
the basis that such disability was incurred in service, and 
has persisted, is not warranted.

The Board has considered the veteran's statements to the 
effect that his current CAD is related to cholesterol buildup 
that began during his military service.  However, as a 
layperson, he is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, many years 
passed between service and the first clinical notations of 
CAD.  Significantly, a lengthy time interval between service 
and the initial post-service manifestation of a disability 
for which service connection is sought (as here) is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  The preponderance of the evidence is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for CAD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


